Citation Nr: 0413228	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  00-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with panic disorder, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Portland, Oregon.

Service connection is also in effect for residuals, excision 
anal fissure with sphincter impairment, rated as 30 percent 
disabling; hemorrhoids, rated as 10 percent disabling; 
onychomycosis and tinea manuum, right hand, rated as 10 
percent disabling; onychomycosis and tinea pedis, right foot, 
rated as 10 percent disabling; and history, tinea versicolor 
involving chest and proximal extremities, rated as 
noncompensably disabling.  The veteran has also been awarded 
a total disability rating based on individual unemployability 
(TDIU) from May 1997.

During the course of the current appeal, the veteran has 
raised and the RO has denied a number of other service-
connected disabilities, none of which are part of the current 
appeal.  Also, in that interim, the RO has awarded 
"permanency status" and that issue is no longer part of the 
present appellate review.



FINDING OF FACT

The evidence of record indicates that the veteran's PTSD is 
manifested by GAF generally ranging from 45-55, persistent 
memory deficits, intermittent inability to perform activities 
of daily living, nightly nightmares, increased startle 
response and hostility, continual irritability and extreme 
paranoia, with virtual isolation in the home and community 
with regular panic attacks and massive anxiety; his PTSD 
renders him unable to work even on a volunteer basis. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Shafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Extensive prior clinical records from various VA facilities 
are in the file for comparison.  

The veteran has been a resident of a VA domiciliary, off and 
on, since about 1988.  Since about 1991, assessments have 
been provided that he needs a structured environment and 
outside that, he cannot function well at all.

On VA evaluation in 1997, the veteran was noted to have four 
primary problems relating to sleep, both onset and early 
morning insomnia; monthly nightmares of combat contact; panic 
attacks; and social isolation.  His Global Assessment of 
Functioning (GAF) score was 45.  He was noted to have only 
one friend and virtually no social life.  He was unable to 
stick to any program for very long, was felt to be 
unemployable, and had probably reached his highest level of 
functioning in the domiciliary.  The psychiatric examiner 
opined that he did not anticipate that he would ever be 
gainfully employed.

Ongoing reports show that the veteran had continuing problems 
within the VA facility and dealing with rules and staff.  He 
was hostile and not easy to deal with on occasion.  He has a 
history of drinking and attempts to have him take Antabuse 
have not been entirely successful.  There was some suggestion 
that if he was found to be 100 percent disabled he would have 
to leave the domiciliary and he might be unable to function 
outside thereof, including at the group house.

On VA examination in October 2000, the veteran was noted to 
live alone in a home where he had been since the late 1990's; 
he had not worked since then.  He said that his panic attacks 
continued to recur about thrice a week.  Medications helped 
in that regard.  They would improve after 5-8 minutes and 
were usually produced by a neighbor aggravating him.  His 
panic attacks could appear randomly and might be brought on 
by intrusive memories of Vietnam.  He was sleeping better 
with medications, usually about 5-6 hours a night but he 
would get restless and got up early in the morning.  He 
reported that there was still anger inside of him, but he was 
controlling it better.  He felt fearful and insecure in 
crowds and accordingly, stayed isolated in his home, pulled 
the shade and locked the doors at home.  He said that 
concentration was not a problem but the examiner felt that he 
was minimizing that situation.  He was easily startled by 
loud noises.  He would go to a library during the day or 
frequent a restaurant where he was known.  He also tried to 
garden and was very fond of some relatives, a sister and two 
nieces, who visited him periodically.  The diagnoses were 
PTSD and panic disorder without agoraphobia.  GAF was felt to 
be 55.

Numerous statements are in the file from the veteran 
describing his situation.

After the case was forwarded to the Board, the Board received 
a copy of additional clinical records relating to ongoing VA 
mental hygiene care.  He was said to be more irritable on 
awakening.  He was now volunteering at ACCESS which was 
stressful for him.  On one such visit in December 2002, he 
said that he was no longer taking some of his medications but 
that his anxiety attacks did not fully reach panic attacks 
now.

Subsequent to that, a report of private hospitalization noted 
that he had been living with a roommate who kept close track 
of his well being.  He was said to be hyperventilating and 
exhibited some other symptoms said to be reflective of a 
panic attack.  His roommate said that he had not eaten, so 
the facility gave him a meal and he was eventually returned 
home to see the mental hygiene specialists at VA after the 
weekend was over. 

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that it is regrettably very poor. 

To summarize the recent findings, his GAF ranges about 45-55 
at best, reflecting an almost vegetative response to his 
environment.  The veteran has low self esteem; and has 
nightly and significant sleep disturbance with nightmares, 
and is increasingly angry, frightened, paranoid and 
irritable.

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his family life.  His social interactions 
are nil, and other than some family whom he treasurers, he is 
close to no one.  He now has a roommate who apparently 
watches over him somewhat.

The veteran has minimal judgment and insight, and is 
hypervigilant rendering him more nearly than not totally 
impaired in his social environment.  Occupationally, he is 
now to the point where he cannot work and even has trouble 
volunteering at ACCESS due to his panic problems. 

On review of the mass of evidence of record including almost 
all evaluators opinions, the Board finds that it is nearly 
unimaginable that the veteran could find work, or for that 
matter, that he would try to do so.  He prides himself on 
fewer panic attacks, but the manifestations of his anxiety 
are so strong as to be tantamount to continued panic attacks 
which render him isolated from almost everything.  It is 
fairly inconceivable that anyone would consider hiring him 
given his abominable mental health condition, an opinion 
shared by many expert care givers and psychiatric evaluators.  

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



